Bexar County, Texas, The
                                                                      City of San Antonio, Texas
                                                                      and Northeast Independent s



                               Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 1, 2013

                              No. 04-12-00820-CV and 04-12-00871-CV

              WATERS AT NORTHERN HILLS, LLC and Lynn Communities, Inc.,
                                  Appellants

                                                    v.

                    BEXAR COUNTY, TEXAS, The City of San Antonio, Texas
                          and Northeast Independent School District,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012-CI-07543 and 2012-CI-18564
                              Honorable Fred Shannon, Judge Presiding


                                            ORDER
Sitting:           Catherine Stone, Chief Justice
                   Sandee Bryan Marion, Justice
                   Luz Elena D. Chapa, Justice

        On July 30, 2013 the parties filed a Joint Motion for Leave to File Joint Stipulations in
which they ask this court grant leave to file Joint Stipulations, dismiss as moot all issues related
to the 2006 and 2007 tax debt and assessment, and retain jurisdiction to determine all issues
currently on appeal that relate to or arise out of the claimed tax debt and assessment for tax year
2009.

     The request for leave to file joint stipulations is GRANTED. All other requested relief is
HELD IN ABEYANCE pending issuance of this court’s opinion on the merits.

           The parties may limit their oral arguments as they deem necessary.

           It is so ORDERED on August 1, 2013.
                                                              PER CURIAM



ATTESTED TO: __________________________________
             Keith E. Hottle
             Clerk of Court